Citation Nr: 1822620	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  13-23 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for residuals of club foot, bilaterally, with heel valgus and degenerative arthritis (bilateral foot disability). 

2.  Entitlement to service connection for a leg disorder (claimed as leg cramps manifested by tightness and numbness) as secondary to service-connected bilateral foot disability

3.  Entitlement to service connection for a back disorder, to include as secondary to service-connected bilateral foot disability. 

4.  Entitlement to a total disability rating due to individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Mr. Roger Stanfield, Attorney at Law 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1976 to April 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs, Regional Office, located in Nashville, Tennessee (RO), which denied the claims for increased rating for bilateral foot disability, and denied the claims for service connection for back disorder and leg disorder. 

In November 2015, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder. 

The Board notes that a claim for entitlement to a TDIU has been reasonably raised by the record and it is considered part of an increased rating claim on appeal.  During the pendency of the appeal, the record indicates that the Veteran is not able to work, in part, because of his service-connected bilateral foot disability.  See November 2011 VA foot examination.  In addition, the Veteran has asserted that he believes that his bilateral foot disability results in a total disability.  See August 2013 substantive appeal.   Thus, a claim for TDIU is properly included into the current appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a higher evaluation for his service-connected bilateral foot disability and entitlement to service connection for a back disorder and a leg disorder.  In addition, a claim for entitlement to a TDIU has been raised by the record and is included into the current appeal.  Based on a review of the record, the Board finds that additional development is needed prior to adjudication of the claims. 

Initially, the Board notes that a remand is needed to afford the Veteran with a new VA examination to evaluate the severity of his bilateral foot disability.  The Veteran's bilateral foot disability was last evaluated by VA in November 2011.  Since then, VA treatment records show the Veteran has recorded increased pain and symptoms associated with his bilateral foot disability.  See January 2015 and June 2015 VA treatment records.  As such, the Veteran should be afforded a new VA examination to determine the current severity of his bilateral foot disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377 (1994) (determining that Board should have ordered contemporaneous examination of a Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

A remand is also needed to afford the Veteran with appropriate VA examinations to determine whether he has current back and leg disorders that are secondary to his bilateral foot disability.  The findings from the November 2011 VA foot and spine examination reports are not sufficient to address these matters. 

It is unclear whether the Veteran has a current disorder manifest by leg cramps, tightness, and nerve pain in his leg as secondary to his service-connected bilateral foot disability.  During the November 2015 Board hearing, the Veteran testified that he experiences severe cramps and numbness in his leg as result of the braces he wears for his service-connected bilateral foot impairment.  Medical records do show complaints of muscular as well as neurologic symptoms in the Veteran's legs as a result of the foot braces.  

Notably, a June 2010 VA orthopedic consultation report shows assessment of right superficial peroneal nerve compression palsy which has worsen since the Veteran began wearing double-upright braces for his bilateral foot disability.  While the November 2011 VA foot examiner found objective evidence of decreased sensation on L5 bilaterally since 1988 foot surgery, the VA examiner was unable to determine nature and etiology of the Veteran's complaints of leg cramps.  Subsequent VA treatment records show that the Veteran continues to complaint of leg cramps which are manifested by increased pain, tightness, and numbness.  It remains unclear whether the Veteran has current diagnosed disorder involving manifested by cramps and/or nerve pain in the leg that are secondary to his service-connected bilateral foot disability.  

In addition, in the November 2011 VA foot examination report, the VA examiner noted that the Veteran's low back pain may be aggravated by mild gait disturbances resulting from his bilateral foot disability.  However, in the report of the November 2011 VA spine examination,  the VA examiner opined that the Veteran's current lumbar strain was not proximately due to or result of his service-connected bilateral foot disability.  The VA spine examiner did not provide an opinion that specifically addressed aggravation of the back disorder due to service-connected bilateral foot disability.  

Also, during the November 2015 Board hearing, the Veteran asserted that service connection for his back disorder was warranted on a direct basis.  He reported that he injured his back during his period of service when a Jeep fell on top of him during an inspection.  A review of the Veteran's service treatment records do show that the Veteran suffered injuries when he was struck by heavy equipment in August 1977; however, this record and subsequent service treatment records do not mention any back problems.  Given the Veteran's contentions as well as the medical evidence of degenerative arthritis in the lumbar spine, the Board finds that a medical opinion should also be obtain that addresses whether the Veteran's current back disorder is directly related to his period of service.  

A remand is also needed to make attempts to obtain outstanding records of pertinent treatment.  During the November 2015 Board hearing, the Veteran identified outstanding records of pertinent treatment from the Fitz Jennings Clinic.  The record does contain private treatment records from Bolivar General Hospital and Hashing's Clinic prior to 2008, but not later.  In addition, the record only contains VA treatment records dated through June 2015.  

Finally, the claim for TDIU is inextricably intertwined with the pending service connection and increased rating claims.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  On remand, the intertwined issue of entitlement to TDIU must be adjudicated.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from private health care providers for his feet, back, and legs.  In particular, seek his assistance in obtaining records from Fitz Jennings Clinic as well as records from Bolivar General Hospital and Hashing's Clinic dated since October 2008. 

2. Update the claims folder with the Veteran's VA treatment records dated since June 2015. 

3. Schedule the Veteran for a VA examination with an appropriate specialist to determine the current severity of his service- connected bilateral foot disability. The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. The findings reported must be sufficiently complete to allow for rating.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.

The examination report should identify the severity of all manifestations of the bilateral foot disability, including residuals of club foot, bilaterally, with heel valgus and degenerative arthritis.

The VA examiner should also discuss the functional impairment associated with the Veteran's bilateral foot disability, including whether pain significantly limits functional ability during flare-ups or when the feet are used repeatedly.

The VA examiner should also provide an opinion regarding the impact of the disability on the Veteran's ability to work.

4. Schedule the Veteran with a VA examination with an appropriate examiner to determine the nature and etiology of his claimed leg disorder.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a. Does the Veteran have a current diagnosed disorder involving his lower extremities manifested by leg cramps and/or nerve pain? In doing so, the VA examiner is asked to consider June 2010 and November 2011 VA medical records that reflect findings of nerve involvement in the lower extremity. 

b. Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current disorder was caused or aggravated by his service-connected bilateral foot disability?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms. If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

5. Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of his current back disorder.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a. Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current back disability was either incurred in, or is otherwise related to, the Veteran's active military service?  In doing so, the VA examiner should consider the Veteran's reported history of an injury in service when a Jeep fell onto of him. 

b. Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current back disorder was proximately caused or aggravated by his service-connected bilateral foot disabilities? In doing so, the VA examiner should address the Veteran's contentions that his service-connected bilateral foot disability has altered his gait, which has caused and/or aggravated his back disability.  The examiner should also address the notations in the evidence of record regarding the Veteran's altered gait, as well as the findings in the November 2011 VA foot and back examination reports.  

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

6. After the above development has been completed, readjudicate the claims, to include consideration of the evidence associated with the record since the July 2013 statement of the case.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




